Case 19-80064-TLS           Doc 882       Filed 04/01/19 Entered 04/01/19 17:35:07                     Desc Main
                                         Document     Page 1 of 13


                  IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF NEBRASKA



In re:                                                                       Chapter 11

SPECIALTY RETAIL SHOPS HOLDING CORP.,                                        Case No. 19-80064 (TLS)
et al., 1
                                                                             (Jointly Administered)
         Debtors.




  UPPER GREAT LAKES FAMILY HEALTH CENTER'S REQUEST FOR
    ALLOWANCE AND PAYMENT OF ADMINISTRATIVE EXPENSE
                         CLAIMS

         Upper Great Lakes Family Health Center ("UGL"), by and through its

undersigned counsel, hereby request entry of an order: (a) allowing UGL's

administrative expense claims under Section 503(b)(l) and Section 503(b)(9)

(defined infra, the "Administrative Claims"); and (b) directing that the

Administrative Claims be paid in full, in cash, on the "Effective Date" as defined in

the Debtors' Second Amended Joint Chapter 11 Plan of Specialty Retail Shops

Holding Corp and Its Debtor Affiliates (the "Plan"). This request for allowance

1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place's Associates' Expansion, LLC (7526); Retained RIE
SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding Company,
LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing, LLC (6346);
ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC (0592). The
location of the Debtors' service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.



                                                         1
Case 19-80064-TLS     Doc 882    Filed 04/01/19 Entered 04/01/19 17:35:07     Desc Main
                                Document     Page 2 of 13


and payment of the Administrative Claims is brought pursuant to 11 U.S.C. §

503(b) and this Court's Order establishing a bar date for the filing of requests for

allowance of administrative expense claims (Doc. No. 421) (the "Bar Date Order").

In support of the relief sought in this request, UGL respectfully states as follows:

                          JURISDICTION AND VENUE

        1.   This Court has jurisdiction to consider this matter pursuant to 28

U.S.C. §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. §

157(b)(2). Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and

1409.

                                  BACKGROUND

        2.   On January 16, 2019 (the "Petition Date"), Shopko Stores Operating

Co. LLC and certain of its affiliated entities (collectively, "Debtors" or "ShopKo")

filed voluntary petitions for relief under Chapter 11 of Title 11 of the Bankruptcy

Code.

        3.   The Debtor is continuing to operate and manage its business as a

debtor in possession, pursuant to Sections 1107 and 1108 of the Bankruptcy Code.

        4.   UGL is a federally qualified health center ("FQHC") receiving a

federal grant under Section 330 of the Public Health Service Act. See 42 U.S.C. §

254b.    As a Section 330 grantee and FQHC, UGL must serve medically

underserved populations by providing required primary health services regardless


                                           2
Case 19-80064-TLS    Doc 882     Filed 04/01/19 Entered 04/01/19 17:35:07     Desc Main
                                Document     Page 3 of 13



of each patient's ability to pay for the services. See 42 U.S.C. § 254b(a)(l )(A),

(k)(3)(G). Among the required primary health services are "pharmaceutical

services." See 42 U.S.C. § 254b(b )(1 )(A)(i)(V).    FQHCs are required to provide

the primary health services either directly or through contracts or cooperative

arrangements. See 42 U.S.C. 254b(a)(l) (emphasis added).

      5.     Because of its status as an FQHC, UGL is entitled to participate in the

federal 340B drug discount program ("340B Program"), established under Section

340B of the Public Health Service Act. See 42 U.S.C. § 256b(a)(4)(A). The 340B

Program enables eligible safety net providers called "covered entities," including

UGL and other FQHCs, to purchase outpatient drugs at greatly reduced prices by

requiring drug manufacturers that want their drugs covered by Medicaid and

Medicare to also agree to sell their drugs to the eligible 340B Program providers at

no higher than a formula-based ceiling price that closely approximates what state

Medicaid agencies pay for outpatient drugs. See 42 U.S.C. § 256b(a)(l ).

      6.     UGL     provides    its   required   pharmaceutical   services   through

contractual arrangements, including a contractual arrangement with Shopko. On or

about June 28, 2018, UGL and ShopKo Stores Operating Co. entered into a 340B

Amended      and    Restated    Contract    Pharmacy    Services   Agreement      (the

"Agreement"). Per the terms of the Agreement, UGL purchased 340B prescription




                                           3
Case 19-80064-TLS     Doc 882    Filed 04/01/19 Entered 04/01/19 17:35:07   Desc Main
                                Document     Page 4 of 13


drugs (the "340B Inventory") and shipped them to Shopko so that it could service

its qualifying patients.

         7.   The   Federal     Health   Resources   and   Services   Administration

("HRSA"), an agency within the Department of Health and Human Services

("HHS") that oversees the FQHC program through its Bureau of Primary Health

Care and oversees the 340B Program through its Office of Pharmacy Affairs, has

established guidelines (the "Guidelines") for covered entities that contract with

third parties to provide pharmacy services using the covered entity's drugs

purchased through the 340B Program. See Final Notice Regarding 340B Drug

Pricing Program - Contract Pharmacy Services, 75 Fed. Reg. 10, 272 (Mar. 5,

2010).

         8.   The Guidelines are designed to ensure that contract pharmacy

arrangements involving 340B drugs are able to comply with certain 340B Program

requirements. Specifically, covered entities may not "resell or transfer" their 340B

drugs to any individual other than a patient of the covered entity. See 42 U.S.C. §

256b(a)(5)(B). In a contract pharmacy arrangement, the covered entity purchases

340B drugs, and ships them to its contracted pharmacy. The contracted pharmacy

then maintains that inventory separate from its own inventory, dispenses it only to

the covered entity's patients, bills the responsible payer (or patient) for

reimbursement, and remits that reimbursement to the covered entity that owns the


                                           4
Case 19-80064-TLS    Doc 882    Filed 04/01/19 Entered 04/01/19 17:35:07   Desc Main
                               Document     Page 5 of 13



drugs (less whatever contractually agreed upon fee the pharmacy is owed for the

dispensing and billing services). See 61 Fed. Reg. at 10,277-78.

      9.      Rather than require contract pharmacies to maintain two physically

separated inventories (representing the pharmacy's own drugs and its covered

entity contract partner's drugs), many contract pharmacy arrangements use a

virtual inventory model, in which the pharmacy maintains a single inventory and

tracks whenever it dispenses a drug to an individual who is one of the covered

entity's patients. Once the pharmacy has dispensed a full package of a particular

drug (as identified by its 11-digit National Drug Code), the covered entity replaces

the drugs dispensed on its behalf. The contracted pharmacy backfills what it

dispensed on the covered entity's behalf with the covered entity's inventory, and

the drugs originally dispensed by the pharmacy to the covered entity's patients are

virtually swapped with the replenishment such that the drugs dispensed are deemed

the 340B drugs and the replacement drugs become the property of the

pharmacy. The drugs dispensed to covered entity patients are essentially loaned by

the pharmacy to the covered entity until the covered entity pays off the loan with

340B drugs.

       10.    In nearly all contract pharmacy arrangements, the contract pharmacy

pays the reimbursement due to the covered entity as it is received from the

responsible payers (the "340B Proceeds" and together with the 340B Inventory, the


                                          5
Case 19-80064-TLS      Doc 882    Filed 04/01/19 Entered 04/01/19 17:35:07           Desc Main
                                 Document     Page 6 of 13


"340B Property"). Since the pharmacy is dispensing the covered entity's drugs, the

reimbursement belongs to the covered entity. It is not the pharmacy's property.

       11.    Under the Agreement, Shopko does not release the reimbursement it

collected until it receives the replenishment inventory.                 Accordingly, the

replacement drugs in the Agreement remain UGL 's property until Shopko releases

the reimbursement. If Shopko never pays the reimbursement to UGL, and retains

the drugs as an "individual" other than a patient of the entity, then it is illegally

diverting the 340B drugs.

       12.    UGL continued to send replenishment 340B Inventory to Shopko until

the Petition Date. It has not received any reimbursement for drugs sent to Shopko

since late June 2018. On information and belief, on and after the Petition Date,

ShopKo has illegally retained 340B Property that it was obligated to return or pay

to UGL, and has or will use the 340B Property in the administration of and to the

benefit of its estate, and has not repaid UGL in accordance with the Agreement and

applicable law, in an amount of up to $587,605.96. See Proof of Claim No. 1935,

attached hereto as Exhibit B. (the "Post-Petition Claim"). 2

       13.    UGL reserves all of its rights to argue, in an objection to confirmation

of the Debtors' proposed Plan or otherwise, that, in addition or in the alternative,


       2
         The Post-Petition Claim is suhject to amendment upon, if applicable, determination of
the value of the 340B Inventory and proceeds of 340B Inventory on hand as of the Petition Date.

                                              6
Case 19-80064-TLS       Doc 882    Filed 04/01/19 Entered 04/01/19 17:35:07            Desc Main
                                  Document     Page 7 of 13


the 340B Property is not property of the Debtors' estates, and is the property of

UGL subject to the interests of the Federal government. See, e.g., 45 CFR 75.2, 45

CFR 75.307 and 42 USC 254b.

       14.     During the 20 day period pnor to the Petition Date, the Debtors

received at least $125,935.62 of 340B Inventory from UGL (the "503(b)(9)

Claim"). See Proof of Claim No. 1727, attached hereto as Exhibit A.

       15.     On February 14, 2019, this Court entered the Bar Date Order. The Bar

Date order established a March 18, 2019 deadline for filing claims arising prior to

the Petition Date including Section 503(b )(9) administrative priority claims (the

"Claims Deadline"). The Bar Date Order also directs all parties asserting a request

for payment of administrative expense claims arising between the Petition Date

and April 1, 2019 to file a request for payment of such administrative expenses

with this Court on or before April 1, 2019 (the "Administrative Claim Bar Date"). 3




       3
          Notwithstanding the Bar Date Order's clear and unambiguous language that
Administrative Claims arising under 11 U.S.C. § 503(b)(9) may be asserted via proof of claim,
rather than via a request for administrative expense, Article II.A. of ShopKo's proposed plan
(Dkt. No. 570, the "Plan") appears to imply that all Administrative Claims (including those
arising under 11 U.S.C. § 503(b)(9)) must be asserted by a request for payment of administrative
expense filed and served on the debtors before the Administrative Claims Bar Date (as defined in
the Plan) and pursuant to procedures specified in a yet-to-be-issued confirmation order. This
inconsistency between the Plan and the Bar Date Order may well be unintentional. However, out
of an abundance of caution, UGL hereby reasserts and requests payment of its Administrative
Claim arising under 11 U.S.C. § 503(b )(9) as set forth herein and in the attached proof of claim.

                                                7
Case 19-80064-TLS         Doc 882    Filed 04/01/19 Entered 04/01/19 17:35:07           Desc Main
                                    Document     Page 8 of 13



       16.      On or before the Claims Deadline, UGL timely filed Claims Nos.

1723,4 1727, and 1935 (the "Claims"). Two of the Claims are administrative claims

under Section 503(b) (the "Administrative Claims"): (i) Claim No. 1727, i.e. the

503(b)(9) Claim; and (ii) Claim No. 1935, i.e. the Post-Petition Claim (collectively

the "Administrative Claims").

       17.      UGL now seeks approval of the Administrative Claims and an order

from this court that they are paid in full.

                                    LEGAL AUTHORITY

       18.       On its face, and as stated in Claim No. 1727, the 503(b)(9) Claim is a

valid, allowable administrative expense priority claim pursuant to 11 U.S.C. §

503(b )(9).

       19.       With respect to post-petition administrative expense priority

obligations incurred by a debtor, the Supreme Court has held that:

        If the debtor-in-possession elects to continue to receive benefits from
       the other party to an executory contract pending a decision to reject or
       assume the contract, the debtor-in-possession is obligated to pay for
       those services, which, depending on the circumstances of a particular
       contract, may be what is specified in the contract. 5




       4
        With respect to Claim No. 1723, the general unsecured claim, such claim is subject to
amendment, if applicable, upon the determination of the value of the Post-Petition Claim, which
amount would be deducted from the amount of the general unsecured claim.
       5
           N.L.R.B. v. Bi/disco and Bi/disco, 465 U.S. 513, 531, 104 S.Ct. 1188, 1199 (1984).

                                                  8
Case 19-80064-TLS     Doc 882    Filed 04/01/19 Entered 04/01/19 17:35:07   Desc Main
                                Document     Page 9 of 13



Lower courts have made similar holdings. See an re Chateaugay Corp., 156 B.R.

391, 399 (S.D.N.Y. 1993) ("the Bankruptcy Code confers an administrative

priority when a debtor, by electing post-petition not to disaffirm an executory

contract or unexpired lease, induces a creditor to confer a post-petition benefit

upon the estate."); In re A.H. Robins Co., Inc., 68 B.R. 705, 711 (Bankr. E.D.Va.

1986) ("[a] passive acceptance of benefits from a creditor during the post-petition

period merely converts that creditor's claim for post-petition services into one

entitled to an administrative priority.")

      20.    The policy behind priority treatment for administrative expenses is to

encourage creditors to cooperate with the debtor's reorganization effort. See e.g.,

In re Pre-Press Graphics Co., 300 B.R. 902, 909 (Bankr. N.D. Ill. 2003).

       21.   Generally, an obligation qualifies as an actual and necessary

administrative expense when the obligation arose from a transaction with the

estate, which benefited the operation of the debtor's business. See, e.g., Burival v.

Creditor Comm. (In re Burival), 406 B.R. 548, 555 (B.A.P. 8th Cir. 2009)

("Section 503(b)(l) of the Bankruptcy Code provides for the allowance of

administrative expenses including the actual necessary costs and expenses of

preserving the estate and certain taxes and related penalties and fines. In order to

obtain administrative expense status under Section 503(b)(1 ), a claimant must

demonstrate that its claim was an actual and necessary cost or expense of


                                            9
Case 19-80064-TLS    Doc 882    Filed 04/01/19 Entered 04/01/19 17:35:07    Desc Main
                               Document     Page 10 of 13



preserving the bankruptcy estate. This test generally requires proof of a benefit to

the bankruptcy estate.") afj"d 613 F.3d 810 (8th Cir. 2010); Pre-Press Graphics,

300 B.R. at 909-10 ("in order to demonstrate the priority of an administrative

claim, the debt must (1) arise out of a transaction with the debtor-in-possession and

(2) benefit the operation of the debtor's business.").

      22.    The debt owing by Debtors to UGL arising from and related to the

340B Property constitutes an administrative priority claim under Section 503(b) of

the Bankruptcy Code because this debt arose post-petition and benefited Debtor's

estate. See 11 U.S.C. § 503(b)(l)(A).

      23.    Here, the Debtor continued to possess and use the 340B Property

following the Petition Date, and the benefit to the estate was the value of the 340B

Inventory and the amount of the 340B Proceeds that remained in possession of the

Debtors that were required to be returned or paid to UGL pursuant to applicable

law. See, e.g., In re Thayn Farms, Inc., 117 B.R. 510 (Bankr. D. Neb. 1988)

("[T]he appropriate standard for allowance of the administrative expense claim was

the 'use value' of the property. If no other contrary evidence is presented, the

property's use value is presumed to be the payment called for by the lease, as

amortized.").

       24.   Accordingly, UGL is entitled to full approval and payment of the

Administrative Claims.


                                           10
Case 19-80064-TLS    Doc 882    Filed 04/01/19 Entered 04/01/19 17:35:07    Desc Main
                               Document     Page 11 of 13


                             RELIEF REQUESTED

       25.    UGL respectfully request that the Court enter an Order allowing the

Administrative Claims and directing that the Administrative Claims be paid in full,

in cash, on the Effective Date of the Plan or as otherwise ordered by the Court.

                         RESERVATION OF RIGHTS

       26.    UGL reserves any and all rights it has or may have in law and in

equity and any and all rights it has or may have under state law and federal law.

The Administrative Claims are not intended to be and shall not be construed as: (1)

an election of remedies; (2) a waiver of any defaults; or (3) a waiver or limitation

of any rights, remedies, claims, or interest that UGL may have against the Debtors

or third parties.

       9013-1 NOTICE: Please take notice that pursuant to Local Rule 9013-l(E),

any resistance to Upper Great Lakes Family Health Center Request for Allowance

and Payment of its Administrative Expense Claim, or request for hearing as to the

same, must be filed on or before April 22, 2019 (the "Resistance Date"). Unless a

resistance or request for hearing is filed and served on or before the Resistance

Date, then Pursuant to Rule 9013(D), the Court may enter an order in favor of the

moving party.




                                          11
Case 19-80064-TLS   Doc 882    Filed 04/01/19 Entered 04/01/19 17:35:07   Desc Main
                              Document     Page 12 of 13



                                      Respectfully submitted,

                                      UPPER GREAT LAKES FAMILY
                                      HEALTH CENTER

Date: 4/1/2019

                                       By:      s/Martin P. Feister
                                              Martin P. Pelster, #19223
                                              CROKER, HUCK, KASHER,
                                              DeWITT, ANDERSON &
                                              GONDERINGER, L.L.C.
                                              2120 South 72nd Street, Suite 1200
                                              Omaha, Nebraska 68124
                                              (402) 391-6777
                                              (402) 390-9221 (Fax)
                                              mpelster@crokerlaw.com

                                              and

                                              Brendan G. Best (PXXXXX)
                                              William L. Thompson (P80123)
                                              VARNUMLLP
                                              160 W. Fort St., 5th Floor
                                              Detroit, MI 48226
                                              Phone: (313) 481-7300
                                              bgbest@.vamumlaw.com
                                              wlthompson@vamumlaw.com

                                       Attorneys for Upper Great Lakes Family
                                       Health Center




                                         12
Case 19-80064-TLS    Doc 882    Filed 04/01/19 Entered 04/01/19 17:35:07   Desc Main
                               Document     Page 13 of 13



                         CERTIFICATE OF SERVICE

        I hereby certify that on the 1st day of April, 2019, I caused the above
document to be filed in the Bankruptcy Court's CM/ECF system which gave
notification electronically upon all parties who filed an appearance or requested
notice by electronic filing in this case, and I hereby certify that I have mailed by
first class United States mail, postage prepaid, the document to the following non-
CM/ECF participants:

       None.

                                       By     s/Martin P. Pelster
                                            Martin P. Pelster, #19223
 #803870




                                            13
